Per Curiam.
We think, in view of the statute (paragraphs 330 and 331, election laws, secretary of state edition), that the relator and ■his four colleagues in the petition filed August 31st, 1923, at 2:1\5 p. M., cannot be bracketed and cannot have the common designation “Regular Republican,” as pra3red by the relator. This cannot be done because, as the county clerk properly decided, that designation had alread3’ been taken by five persons who were candidates for election to the five offices in question.
The rule'will be discharged.
The same result is reached in Noonburg v. McCutcheon and also in Meier et al. v. McCutcheon.